PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/661,215
Filing Date: 27 Jul 2017
Appellant(s): Saxena et al.



__________________
Paul D. Amrozowicz (Reg. No. 45,264)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 May 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive. 
Examiner interprets the independent claims (1, 9 and 14) has having these specific limitations: the system, and method of operating, comprise 3D LIDAR sensors (plural), sensor processors (plural) coupled to the LIDAR sensors, one processor to one LIDAR sensor, transmitters (plural) which in this instance are just non-specific communication pathways, and a display device, which acts as a collection point to display the data from each LIDAR sensor/processor – all on or attached to an aircraft. Examiner notes that regardless of the number, most LIDAR systems contain a sensor, a processor and a display, and that larger systems might have one central display or server, connected with multiple sensors. These are well-known in the art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the appellant’s arguments on Pages 11-14 of the Appeal Brief, the argument that the combination of Starr, Kunzi and Hu do not teach determining locations and physical dimensions of sensed objects… or generating object data representative (via processing) are not persuasive. Primary reference Starr (which shares an assignee with the Appellant) teaches most of the important limitations of independent Claims 1, 9, and 14. The only limitations not explicitly taught in primary reference Starr are that the LIDAR (LIght Detection And Ranging) sensors are 3D LIDAR sensors (an obvious choice to one having ordinary skill in the art), and that the data from the sensors are fused to generate an obstacle alert (the title of the Starr reference is COLLISION-AVOIDANCE SYSTEM FOR GROUND CREW USING SENSORS, which at the very least implies a similar function for the system). 
Most of the details in Starr focus on radar as opposed to LIDAR, but in [0103], Starr explicitly states that an alternative embodiment could employ LIDAR for object detection. Paragraphs [0099] to [0102] similarly mention other alternative sensor types for performing object detection, such as acoustic or camera sensors. Fig 1 shows the placement of the radar sensors on the aircraft. Fig 3 describes the details of the radar sensor units at each of the locations. Fig 4 describes the gateway unit – which is analogous to the display module limitation in the Appellant’s independent claims. The appellant either doesn’t appear to understand that during LIDAR measurements and scanning, that multiple pulses are used, and the reflections off different surfaces of objects will either explicitly or inherently allow a LIDAR processor to determine shapes, angles, and other information of the target objects, not just one distance measurement to one point on one surface. 
Even if the appellant is correct that an explicit teaching of determining “physical dimensions” of objects is absent from the Starr reference, examiner notes that Paragraph [0067] of Hu contains the following explanation of what LIDAR sensors are capable of, thus expanding on what Starr assumes the reader already knows “For example, the … may carry one or more vision sensors (e.g., a stereovision sensor including a pair of cameras) and one or more proximity sensors (e.g., a lidar sensor, ultrasonic sensor, time-of-flight camera). The vision sensors and proximity sensors can be configured to capture data of the environment surrounding … such as data regarding the geometry, density, and spatial disposition of obstacles within the environment. In some embodiments, the sensors may span a 360 degree field of view around … and may provide information regarding obstacles situated within a 40 m radius…”. The explicit teaching of 3D LIDAR units is found in Kunzi [0030] – [0036] and [0074]. The data fusion and obstacle alert displays are found in Hu [0054] – [0055] and [0105] – [0108]. Therefore, the cited paragraphs of Starr (in Paragraph 4 of the Final Office Action) do teach the limitation of using LIDAR sensors to determine locations and physical dimensions of sensed objects… and data representative of that. 
In response to appellant’s arguments on Pages 14-16 that Starr, Kunzi and Hu are an improper combination of references, the examiner notes that EACH of the Starr, Kunzi, and Hu references: use remote sensors including LIDAR for object detection, are used in aircraft systems, and generate some type of an alert for an object that can be classified as an obstacle. As such, these references are in the same field of endeavor, thus rendering any modification of primary reference Starr with unique elements of Kunzi and Hu obvious to one having ordinary skill in the art. 
In response to appellant’s arguments on Page 17 that secondary reference Hu does not teach using a 3-D point cloud, examiner notes that cited paragraphs in Hu do teach 3-D point cloud modeling. Point cloud models are extremely common in the art of lidar scanning, because the advantage of 3-D point cloud models are that they accurately represent relatively complex objects with a finite number of points – on a remote system placed on an aircraft, where speed and space are limited, this produces a fast result with reliable accuracy for flight. It also appears the Appellant wishes to read limitations either from the specification, or not in the specification at all, into the claims when they are not present.  This argument is not persuasive. 
In response to appellant’s arguments on Page 20 that secondary reference Hu does not teach a display processor or fixed reference frame, examiner notes examiner notes that cited paragraphs in Hu do teach the limitations in question. It serves no purpose to the user to have data from different sensors be sent to a central location and keep them in different reference frames. The user would want the data to be adjusted to the “fixed” reference frame of an overlay of the aircraft to determine which side of the aircraft an obstacle was, and how far away it might be. It also appears the Appellant wishes to read limitations either from the specification, or not in the specification at all, into the claims when they are not present.  This argument is not persuasive.
In response to appellant’s arguments on Page 24 that secondary reference Hu does not teach an airport moving map and display, examiner notes that cited paragraphs in Hu do teach the limitations in question – even though the term “Airport Moving Map” is not used. AMM appears to merely be a global type of dynamic display where the aircraft and detected objects/obstacles appear together. Paragraphs [0054] to [0057] describe global display systems, display the aircraft, objects detected by the sensors, and use those to track object movement with relative motion in the display, thus teaching each of the elements the appellant ascribes to Airport Moving Map.  It also appears the Appellant wishes to read limitations either from the specification, or not in the specification at all, into the claims when they are not present.  This argument is not persuasive.

 	(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.